Title: 7th.
From: Adams, John Quincy
To: 


       Sacrament day. Mr. Hilliard, preach’d in the morning from 1st. of Corinthians. I. 30. But of him are ye, in Christ Jesus, who of God, is made unto us, wisdom, and righteousness, and sanctification and redemption. I do not remember all his arguments; What I did remember, was not so pleasing to me, as his afternoon, discourse, which was from Acts. XI. 26. And the disciples, were called Christians, first in Antioch. This was, I thought, a very good one; he recommended to his hearers, to consider themselves, as Christians and not particularly belonging to any sect. He introduced, very properly, an excellent passage from Scripture, against Schisms. I: Cor: III. 4,5. For while one saith, I am of Paul, and another I am of Apollos, are ye not carnal? Who then is Paul; and who is Apollos, but ministers, by whom ye believed, even as the Lord gave to every man? His argument was, if a particular attachment, to such men as Paul, and Apollos, was reproved in the Scriptures, how much then must particular sects at this day, or enthusiasm for the opinions of men, much inferior to Paul or Apollos, be displeasing to God.
      